Exhibit 10.1

BECKMAN COULTER, INC.

2007 LONG-TERM PERFORMANCE PLAN

 

1. Purpose of Plan.

The purpose of this 2007 Long-Term Performance Plan (this “Plan”) of Beckman
Coulter, Inc., a Delaware corporation (the “Company”), is to provide incentives
and stock-based awards to promote the success of the Company and the interests
of its stockholders and to further align the interests of the Company’s
stockholders, employees and non-employee directors.

 

2. Persons Eligible Under Plan.

Any person who is a director or an officer or employee of the Company or any of
its subsidiaries (an “Eligible Person”) shall be eligible to be considered for
the grant of one or more awards (as described in Section 5 below) under this
Plan.

 

3. Stock Subject to Plan.

Subject to the provisions of Section 7, the capital stock that may be delivered
under this Plan will be shares of the Company’s Common Stock, par value $0.10
per share (the “Common Shares”). Subject to adjustment as provided in or
pursuant to this Section 3 or Section 7:

 

  3.1 Aggregate Share Limits. The maximum number of Common Shares that may be
delivered pursuant to all awards granted under this Plan (the “Share Limit”) is
equal to the sum of the following:

(1) 3,725,000 1 Common Shares; plus

(2) the number of any shares subject to stock options granted under the
Company’s 2004 Long-Term Incentive Plan, as amended (the “2004 Plan”), as of the
date of stockholder approval of this Plan (the “Stockholder Approval Date”)
which expire, or for any reason are cancelled or terminated, after the
Stockholder Approval Date without being exercised; plus

(3) the number of any shares of restricted stock or restricted stock units
granted under the 2004 Plan that are outstanding and unvested on the Stockholder
Approval Date which are forfeited, terminated, cancelled or otherwise reacquired
by the Company without having become vested.

 

 

3.2

Limits on Awards Other Than Options and Stock Appreciation Rights. Subject to
the Share Limit, in no event shall more than 2,235,0002 Common Shares be
available for share awards under this Plan other than grants of stock options or
stock appreciation rights (“SARs”).

 

1

The current aggregate Share Limit for this Plan is 2,350,000 shares (excluding
shares originally authorized for issuance under the 2004 Plan). Stockholders are
being asked to approve amendments to this Plan that would increase this
aggregate Share Limit by an additional 1,375,000 shares (so that the new
aggregate Share Limit for the plan would be 3,725,000 shares, in addition to the
shares originally authorized and not issued under the 2004 Plan as set forth
above).

2

Stockholders are being asked to approve an increase in this limit from 1,410,000
shares to 2,235,000 shares.



--------------------------------------------------------------------------------

  3.3 Limits on Director Awards. Subject to the Share Limit, in no event shall
more than 250,000 Common Shares be available for awards to non-employee
directors under this Plan. For this purpose, a “non-employee director” is a
member of the Board who is not an officer or employee of the Company or any of
its subsidiaries.

 

  3.4 Individual Limits. The aggregate number of Common Shares subject to
options and SARs granted under this Plan during any calendar year to any
individual shall be limited to 500,000. Additional individual limits are set
forth in Section 5.2.2.

 

  3.5 ISO Share Limit. The maximum number of Common Shares that may be delivered
pursuant to options qualified as incentive stock options under Section 422 of
the Internal Revenue Code (“ISOs”) granted under this Plan is subject to the
Share Limit in the aggregate and, in the individual case, the applicable limits
under Section 422 of the Internal Revenue Code, as amended from time to time
(the “Code”).

 

  3.6 Cash Settlement and Termination of Awards - Effect on Share Limits. To the
extent that an award is settled in cash or a form other than Common Shares, the
shares that would have been delivered had there been no such cash or other
settlement shall not be counted against the shares available for issuance under
this Plan. In the event that shares are delivered in respect of a dividend
equivalent right, the actual number of shares delivered with respect to the
award shall be counted against the share limits of this Plan. (For purposes of
clarity, if 1,000 dividend equivalent rights are granted under this Plan and
outstanding when the Company pays a dividend, and 50 shares are delivered in
payment of those rights with respect to that dividend, 50 shares shall be
counted against the share limits of this Plan.) To the extent that shares are
delivered pursuant to the exercise of a stock appreciation right or stock
option, the number of underlying shares as to which the exercise related shall
be counted against the applicable share limits of this Plan, as opposed to only
counting the shares actually issued. (For purposes of clarity, if a stock
appreciation right relates to 100,000 shares and is exercised at a time when the
payment due to the participant is 15,000 shares, 100,000 shares shall be charged
against the applicable share limits under this Plan with respect to such
exercise.) Shares that are subject to or underlie awards which expire or for any
reason are cancelled or terminated, are forfeited, fail to vest, or for any
other reason are not paid or delivered under this Plan shall again be available
for subsequent awards under this Plan. Shares that are exchanged by a
participant or withheld by the Company as full or partial payment in connection
with any award under this Plan, as well as any shares exchanged by a participant
or withheld by the Company to satisfy the tax withholding obligations related to
any award under this Plan, shall not be available for subsequent awards under
this Plan. The foregoing adjustments to the share limits of this Plan are
subject to any applicable limitations under Section 162(m) of the Code and
applicable regulations and interpretations thereunder (“Section 162(m)”) with
respect to awards intended as performance-based compensation thereunder.

 

2



--------------------------------------------------------------------------------

4. Administrator of Plan.

 

  4.1 The Administrator. With respect to awards intended to satisfy the
requirements for performance-based compensation under Section 162(m), this Plan
shall be administered by a committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) consisting of two or more outside directors (as
this requirement is applied under Section 162(m)). As to other awards, this Plan
may be administered by the Board or by one or more duly authorized delegates
pursuant to Section 4.5; provided, however, that an award other than a stock
option, restricted stock award, or stock appreciation right, and other than for
past services, must be approved by the Board or the Committee. (The appropriate
acting body, be it the Board or a delegate pursuant to Section 4.5, is referred
to as the “Administrator.”) Transactions in or involving awards intended to be
exempt under Rule 16b-3 (“Rule 16b-3”) under Section 16 of the Securities
Exchange Act of 1934, as amended from time to time (the “Exchange Act”), must be
duly and timely authorized by the Board, a committee of Non-Employee Directors
(as this term is used in or under Rule 16b-3), or as otherwise required or
permitted thereby.

 

  4.2 Powers of the Administrator. Subject to the express provisions of this
Plan, the Administrator shall be authorized and empowered to do all things
necessary or desirable in connection with the authorization of awards and the
administration of this Plan within its delegated authority, including, without
limitation, the authority to:

 

  (a) adopt, amend and rescind rules, regulations and procedures relating to
this Plan and its administration or the awards granted under this Plan and
determine the forms of awards;

 

  (b) determine which persons meet the requirements of Section 2 hereof for
eligibility under this Plan and to which of such persons, if any, awards will be
granted under this Plan;

 

  (c) grant awards to persons determined to be Eligible Persons and determine
the terms and conditions of such awards, including but not limited to the number
of Common Shares issuable pursuant thereto, the times (subject to Section 5.5)
at which and conditions upon which awards become exercisable or vest or shall
expire or terminate, the fair market value of the Common Shares or awards from
time to time and/or the manner in which it will be determined, and (subject to
applicable law) the consideration, if any, to be paid upon receipt, exercise or
vesting of awards;

 

  (d) determine the date of grant of an award, which may be a designated date
after but not before the date of the Administrator’s action;

 

  (e) determine whether, and the extent to which, adjustments are required
pursuant to Section 7 hereof;

 

3



--------------------------------------------------------------------------------

  (f) interpret and construe this Plan and the terms and conditions of any award
granted hereunder, whether before or after the date set forth in Section 6;

 

  (g) determine the circumstances under which, consistent with the provisions of
Section 8, any outstanding award may be amended; and

 

  (h) acquire or settle rights under options, SARs or other awards in cash,
stock of equivalent value, or other consideration.

All authority granted herein (except as to initial grants under clauses (b) and
(c) above) shall remain in effect so long as any award remains outstanding under
this Plan.

 

  4.3 Administrator Responsibility and Discretion; No Repricing. Subject to the
express provisions of this Plan, the Administrator, in its sole and absolute
discretion, shall determine all of the terms and conditions of each award
granted under this Plan, which terms and conditions may include, subject to such
limitations as the Administrator may from time to time impose, among other
things, provisions that:

 

  (a) permit the recipient of such award to pay the purchase price of the Common
Shares or other property issuable pursuant to such award, or any applicable tax
withholding obligation upon such issuance or in respect of such award or Common
Shares, in whole or in part, by any one or more of the following:

 

  (i) cash, cash equivalent, or electronic funds transfer,

 

  (ii) the delivery of previously owned shares of capital stock of the Company
(including shares acquired as or pursuant to awards) or other property,

 

  (iii) a reduction in the amount of Common Shares or other property otherwise
issuable pursuant to such award,

 

  (iv) a cashless exercise, or

 

  (v) cancellation of indebtedness or conversion of other securities.

 

  (b) accelerate the receipt and/or vesting of benefits pursuant to the award
upon or in connection with (whether before, at the time of or after) the
occurrence of a specified event or events, including, without limitation, an
event of the type referenced in Section 7, a termination of employment, an event
of a personal nature, or otherwise, in any case as deemed appropriate by the
Administrator;

 

  (c) qualify such award as an ISO;

 

  (d)

subject to the no repricing rule set forth at the end of this Section 4.3,
adjust the exercisability, term (subject to other limits) or vesting schedule of
any or all outstanding awards, adjust the number of Common Shares

 

4



--------------------------------------------------------------------------------

 

subject to any award, adjust the price of any or all outstanding awards or
otherwise change previously imposed terms and conditions, in the circumstances
referenced in clause (b) above or in other circumstances or upon the occurrence
of other events (including events of a personal nature) as deemed appropriate by
the Administrator, by amendment of an outstanding award, by substitution of an
outstanding award, by waiver or by other legally valid means (which may result,
among other changes, in a greater or lesser number of shares subject to the
award, a shorter or longer vesting or exercise period, or, except as provided
below, an exercise or purchase price that is higher or lower than the original
or prior award), in each case subject to Sections 3 and 8;

 

  (e) authorize (subject to Sections 7, 8, and 10) the conversion, succession or
substitution of one or more outstanding awards upon the occurrence of an event
of the type described in Section 7 or in other circumstances or upon the
occurrence of other events as deemed appropriate by the Administrator; and/or

 

  (f) determine the value of and acquire or otherwise settle awards upon
termination of employment, upon such terms as the Administrator (subject to
Sections 7, 8 and 10) deems appropriate.

Notwithstanding the foregoing and except for an adjustment pursuant to
Section 7.2 or a repricing approved by stockholders, in no case may the
Administrator (1) amend an outstanding stock option or SAR to reduce the
exercise or base price of the award, (2) cancel, exchange, or surrender an
outstanding stock option or SAR in exchange for cash or other awards for the
purpose of repricing the award, or (3) cancel, exchange or surrender an
outstanding stock option or SAR in exchange for an option or SAR with an
exercise or base price that is less than the exercise or base price of the
original award.

 

  4.4 Decisions in Good Faith; Reliance on Experts. In making any determination
or in taking or not taking any action under this Plan, the Administrator may
obtain and may rely upon the advice of experts, including employees of and
professional advisors to the Company. No director, officer or agent of the
Company shall be liable for any such action or determination taken or made or
omitted under this Plan in good faith. Any action taken by, or inaction of, the
Administrator relating to or pursuant to this Plan shall be within the absolute
discretion of that entity or body and shall be conclusive and binding on all
persons.

 

  4.5

Delegation. The Board may delegate different levels of authority to different
committees with administrative and grant authority under this Plan, provided
that each designated committee granting any awards hereunder shall consist
exclusively of a member or members of the Board. A majority of the members of
the acting committee shall constitute a quorum. The vote of a majority of the
members present assuming the presence of a quorum or the unanimous written
consent of the committee shall constitute action by the committee. The Board
also may delegate different levels of authority to one or more officers of the

 

5



--------------------------------------------------------------------------------

 

Company with administrative and grant authority under this Plan to the extent
consistent with Section 157 of the Delaware General Corporation Law or any
successor provision. The Administrator may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Company or to third parties.

 

  4.6 Bifurcation. Notwithstanding anything to the contrary in this Plan, the
provisions of this Plan may at any time be bifurcated by the Board or the
Administrator in any manner so that provisions of any award agreement (or this
Plan) intended or required in order to satisfy the applicable requirements of
Rule 16b-3 or Section 162(m), to the extent permitted thereby, are applicable
only to persons subject to those provisions and to those awards to those persons
intended to satisfy the requirements of the applicable legal restriction.

 

5. Awards.

 

  5.1 Type and Form of Awards. All awards shall be evidenced in writing,
substantially in the form approved by the Administrator, and executed on behalf
of the Company and, if required by the Administrator, by the recipient of the
award. The Administrator may authorize any officer (other than the particular
recipient) to execute any or all agreements memorializing any grant of an award
by the Administrator under this Plan.

The types of awards that the Administrator may grant include, but are not
limited to, any of the following, on an immediate or deferred basis, either
singly, or in tandem or in combination with or in substitution for, other awards
of the same or another type (subject in each case, to the no repricing
provisions of Section 4.3): (i) Common Shares, (ii) options, warrants,
convertible securities, stock appreciation rights (including limited stock
appreciation rights), restricted stock, stock units, or similar rights to
purchase or acquire shares, whether at a fixed or variable price or ratio
related to the Common Shares, upon the passage of time, the occurrence of one or
more events, or the satisfaction of performance criteria or other conditions, or
any combination thereof, (iii) any similar securities with a value derived from
the value of or related to the Common Shares or other securities of the Company
and/or returns thereon, or (iv) cash. Share-based awards may include (without
limitation) stock options, stock purchase rights, stock bonuses, stock units (or
deferred compensation accounts), stock appreciation rights, limited stock
appreciation rights, phantom stock, dividend equivalents, or common shares or
preferred shares, any of which may be payable in securities of the Company or
cash, and may consist of one or more of such features in any combination. Unless
the Administrator otherwise provides, awards under this Section 5.1 to persons
described in Section 5.2 that are either granted or become vested, exercisable
or payable based on attainment of one or more of the performance goals related
to the business criteria identified below, shall be deemed Performance-Based
Awards under Section 5.2. Options intended as ISOs may be granted only employees
of the Company or one of its subsidiaries (within the meaning of Section 424(f)
of the Code).

 

6



--------------------------------------------------------------------------------

  5.2 Section 162(m) Performance-Based Awards. Without limiting the generality
of the foregoing, any of the types of awards listed in Section 5.1 above may be,
and options and SARs granted to officers and employees with an exercise price
not less than fair market value at the date of grant (“Qualifying Options”)
typically will be, granted as awards intended to satisfy the requirements for
“performance-based compensation” within the meaning of Section 162(m)
(“Performance-Based Awards”). The grant, vesting, exercisability or payment of
Performance-Based Awards may depend (or, in the case of Qualifying Options, may
also depend) on any one or more of the following business criteria:
Accounts/Receivable month sales outstanding, debt, debt to EBITDA, EBIT, EBITDA,
EPS, EVA, expense reduction, free cash flow, gross margin, interest coverage,
inventory, inventory turns, net earnings, operating cash flow, operating income,
pre-tax margin, return on assets, return on capital/return on invested capital,
return on equity, sales/revenue, stock price appreciation, and working capital
improvement, as defined further in Appendix A, in each case relative to a
preestablished targeted level or levels (the “performance goals”), on an
absolute or relative basis or ratio with other performance-based business
criteria, either as reported currency or constant currency, pre-tax or
after-tax, before or after special charges, for the Company on a consolidated
basis or for one or more subsidiaries, segments, divisions or business units, or
any combination of the foregoing. The applicable performance period may range
from one to five years. These terms are used as applied under generally accepted
accounting principles (if applicable) and in the Company’s financial reporting.
The specific performance goals in respect of Performance-Based Awards other than
Qualifying Options must be approved by the Administrator in advance of any
applicable deadlines under Section 162(m) and while the performance relating to
those goals remains substantially uncertain within the meaning thereof.

 

  5.2.1 Class. The eligible class of persons for awards under this Section 5.2
shall be executive officers of the Company and, in the discretion of the
Administrator, other employees of the Company who are designated by the
Administrator to receive an award under this Section 5.2 because they may be
executive officers of the Company by the time their awards are exercised, vested
or paid.

 

  5.2.2 Limits. Grants or awards under this Section 5.2 may be paid in cash or
shares or any combination thereof. In no event shall share-based
Performance-Based Awards (other than Qualifying Options) granted in any calendar
year to any Eligible Person under this Plan relate to more than 500,000 Common
Shares per person. In no event shall grants to any Eligible Person under this
Plan of awards payable only in cash in any calendar year and not related to
shares provide for payment of more than $3,500,000 per person. Awards that are
cancelled during the fiscal year shall be counted against these limits only to
the extent required by Section 162(m).

 

  5.2.3

Certification of Payment. Except as otherwise permitted under Section 162(m),
before any Performance-Based Award (other than Qualifying

 

7



--------------------------------------------------------------------------------

 

Options) under this Section 5.2 is paid and to the extent required to qualify
the award as performance-based compensation within the meaning of
Section 162(m), the Administrator must certify in writing that the performance
goal and any other material terms of the Performance-Based Award were in fact
timely satisfied.

 

  5.2.4 Reservation of Discretion. The Administrator shall have discretion to
determine the conditions, restrictions or other limitations, in accordance with
the terms of this Plan and Section 162(m), on the payment of individual
Performance-Based Awards under this Section 5.2. The Administrator may reserve
by express provision in any award agreement the right to reduce the amount
payable in accordance with any standards or on any other basis (including the
Administrator’s discretion), as the Administrator may impose.

 

  5.2.5 Adjustments. Performance goals or other features of an award under this
Section 5.2 may provide that they (i) shall be adjusted to reflect a change in
corporate capitalization, a corporate transaction (such as a reorganization,
combination, separation, merger, acquisition, or any combination of the
foregoing) or a complete or partial corporate liquidation, or (ii) shall be
calculated either without regard for or to reflect any change in accounting
policies or practices affecting the Company and/or the business criteria or
performance goals or targets, or (iii) shall be adjusted for any other
circumstances or event, or (iv) any combination of (i) through (iii), but only
to the extent in each case that such adjustment or determination in respect of
Performance-Based Awards would be consistent with the requirements of
Section 162(m) to qualify as performance-based compensation. An award that is
intended to satisfy the requirements of this Section 5.2 shall be considered a
Performance-Based Award.

 

  5.2.6 Expiration of Grant Authority. As required pursuant to Section 162(m),
the Administrator’s authority to grant new awards that are intended to qualify
as performance-based compensation within the meaning of Section 162(m) of the
Code (other than Qualifying Options) shall terminate upon the first meeting of
the Company’s stockholders that occurs in the fifth year following the year in
which the Company’s stockholders first approve this Plan, subject to any
subsequent extension that may be approved by stockholders.

 

  5.3 Consideration for Shares or Awards. The purchase price for any award
granted under this Plan or the Common Shares to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, services
rendered by the recipient of such award, but shall not be issued for less than
the minimum lawful consideration. Awards may be payable in cash, stock or other
consideration or any combination thereof, as the Administrator shall designate
in or (except as required by Section 5.2) by amendment to the award agreement.

 

8



--------------------------------------------------------------------------------

  5.4 Option/SAR Pricing Limits. The purchase price per share of the Common
Shares covered by any option or the base price of any SAR shall be determined by
the Administrator at the time of the grant, but shall not be less than 100% of
the fair market value of the Common Shares on the date of grant. That is,
“premium” option or SAR grants are permitted but so-called “discount” option or
SAR grants are not permitted.

 

  5.5 Term Limits. Any option, SAR, warrant or similar right shall expire and
any other award shall vest not more than 7 years after the date of grant, except
for awards payable upon or after termination of services or after a fixed date
if the award vests within (or the first payment occurs within) the 7-year period
after the date of grant. An award may be converted or convertible,
notwithstanding the foregoing limits, into or payable in, specified securities
or another award that otherwise satisfies the requirements of this Plan.

 

  5.6 Transfer Restrictions. Unless otherwise expressly provided in (or pursuant
to) this Section 5.6, by applicable law and by the award agreement, as the same
may be amended, (i) all awards are non-transferable and shall not be subject in
any manner to sale, transfer, anticipation, alienation, assignment, pledge,
encumbrance or charge; (ii) awards shall be exercised only by the holder; and
(iii) amounts payable or shares issuable pursuant to an award shall be delivered
only to (or for the account of) the holder. Under no circumstances shall any
award be transferable for consideration (other than nominal consideration).

 

  5.6.1 Exceptions by Administrator Action. The Administrator by express
provision in the award or an amendment thereto may permit an award to be
transferred to, exercised by and paid to certain persons or entities related to
the participant, including but not limited to members of the participant’s
family, charitable institutions, or trusts or other entities whose beneficiaries
or beneficial owners are members of the participant’s family and/or charitable
institutions, or to such other persons or entities as may be expressly approved
by the Administrator, pursuant to such conditions and procedures as the
Administrator may establish. Any permitted transfer shall be subject to the
condition that the Administrator receive evidence satisfactory to it that the
transfer is being made for estate and/or tax planning purposes and would not
adversely affect the Company’s ability to use Form S-8 to register under the
Securities Act of 1933 the offer and sale of securities under this Plan and on a
basis consistent with the incentive purposes of the award and this Plan.
Notwithstanding the foregoing, awards intended as ISOs or restricted stock
awards for purposes of the Code shall be subject to any and all additional
transfer restrictions necessary to preserve their status as ISOs or restricted
shares, as the case may be, under the Code.

 

9



--------------------------------------------------------------------------------

  5.6.2 Exclusions. The exercise and transfer restrictions in this Section 5.6
shall not apply to:

 

  (a) transfers to the Company (for example, in connection with the expiration
or termination of the award),

 

  (b) the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,

 

  (c) transfers pursuant to a domestic relations order (if approved or ratified
by the Administrator), if (in the case of ISOs) permitted by the Code,

 

  (d) if the participant has suffered a disability, permitted transfers to or
exercises on behalf of the holder by his or her legal representative, or

 

  (e) the authorization by the Administrator of “cashless exercise” procedures
with third parties who finance or who otherwise facilitate the exercise of
awards consistent with applicable laws and the express authorization of the
Administrator.

 

  5.7 Tax Withholding. Upon any exercise, vesting, or payment of any award or
upon the disposition of Common Shares acquired pursuant to the exercise of an
ISO prior to the satisfaction of the holding period requirements of Section 422
of the Code, the Company shall have the right at its option to:

 

  (a) require the recipient (or his or her heirs, personal representatives or
beneficiaries, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Company or any subsidiary may be required
to withhold with respect to such transaction; or

 

  (b) deduct from any amount payable in cash the minimum amount of any taxes
which the Company or any subsidiary may be required to withhold with respect to
such cash amount.

In any case where a tax is required to be withheld in connection with the
delivery of Common Shares under this Plan, the Administrator may require or may
permit (either at the time of the award or thereafter) the holder the right to
offset, pursuant to such rules and subject to such conditions as the
Administrator may establish, the number of shares to be delivered by (or
otherwise reacquire) the appropriate number of shares valued at their then fair
market value, to satisfy the minimum amount of any taxes which the Company or
any subsidiary may be required to withhold with respect to such transaction. In
no event shall the shares withheld exceed the minimum whole number of shares
required for tax withholding under applicable law.

 

10



--------------------------------------------------------------------------------

  5.8 Cash Awards. The Administrator shall have the express authority to pay
awards in cash under this Plan, whether in lieu of, in addition to or as part of
another award.

 

  5.9 Restricted Stock Vesting Limitation. Subject to acceleration pursuant to
Section 7 and subject to the Committee’s authority to accelerate vesting
pursuant to Section 4.3 (such as in connection with a termination of employment
due to death, disability or retirement), a restricted stock award granted
pursuant to the Plan shall not initially have an intended vesting schedule that
is materially shorter than a schedule of pro-rata vesting over a period of not
less than three years; provided that a restricted stock award may initially be
granted with only a one-year time-based vesting schedule if the vesting of the
award is also subject to the attainment of one or more performance-based
conditions.

 

  5.10 Definition of Fair Market Value. For purposes of this Plan, “fair market
value” shall mean, unless otherwise determined or provided by the Administrator
in the circumstances, the closing price of a Common Share as reported on the
composite tape for securities listed on the New York Stock Exchange (the
“Exchange”) for the date in question or, if no sales of Common Shares were made
on the Exchange on that date, the closing price of a Common Share as reported on
said composite tape for the next preceding day on which sales of Common Shares
were made on the Exchange. The Administrator may, however, provide with respect
to one or more awards that the fair market value shall equal the last closing
price of a Common Share as reported on the composite tape for securities listed
on the Exchange on the last trading day preceding the date in question or the
average of the high and low trading prices of a Common Share as reported on the
composite tape for securities listed on the Exchange for the date in question or
the most recent trading day. If the Common Shares are no longer listed or are no
longer actively traded on the Exchange as of the applicable date, the fair
market value of the Common Shares shall be the value as reasonably determined by
the Administrator for purposes of the award in the circumstances. The
Administrator also may adopt a different methodology for determining fair market
value with respect to one or more awards if a different methodology is necessary
or advisable to secure any intended favorable tax, legal or other treatment for
the particular award(s) (for example, and without limitation, the Administrator
may provide that fair market value for purposes of one or more awards will be
based on an average of closing prices (or the average of high and low daily
trading prices) for a specified period preceding the relevant date).

 

  5.11 Dividend Equivalents. The Administrator may grant dividend equivalent
rights either as a separate award or in connection with any award granted under
this Plan; provided, however, that dividend equivalent rights may not be granted
in connection with any option or SAR granted hereunder; and provided, further,
that as to any dividend equivalent rights granted in connection with a
restricted stock or restricted stock unit award granted under this Plan that is
subject to performance-based vesting requirements, no payment shall be made with
respect to such dividend equivalent rights unless the related performance-based
vesting conditions of such award are satisfied.

 

11



--------------------------------------------------------------------------------

6. Term of Plan.

No award shall be granted under this Plan after the close of business on the day
before the tenth anniversary of the Effective Date (as defined in Section 9
below). After that date, this Plan shall continue in effect as to then
outstanding awards. Any then outstanding award may be amended thereafter in any
manner that would have been permitted earlier, except that no such amendment
(other than an adjustment pursuant to Section 7) shall increase the number of
shares subject to, comprising or referenced in the award or, with respect to
options and SARs, constitute a repricing as contemplated by the last sentence of
Section 4.3.

 

7. Adjustments; Change in Control.

 

  7.1 Change in Control; Acceleration and Termination of Awards. Unless prior to
a Change in Control Event (as defined below) the Administrator determines that,
upon its occurrence, benefits under any or all awards will not accelerate or
determines that only certain or limited benefits under any or all awards will be
accelerated and the extent to which they will be accelerated, and/or establishes
a different time in respect of such Change in Control Event for such
acceleration, then upon the occurrence of a Change in Control Event

 

  (a) each option and stock appreciation right will become immediately
exercisable,

 

  (b) restricted stock (whether subject to time- and/or performance-based
vesting conditions) will immediately vest free of restrictions,

 

  (c) each award under Section 5.2 shall become payable to the participant, and

 

  (d) each stock unit award (whether subject to time- and/or performance-based
vesting conditions) shall be fully vested and shall become payable to the
participant.

The Administrator may override the limitations on acceleration in this
Section 7.1 by express provision in the award agreement and may accord any
Eligible Person a right to refuse any acceleration, whether pursuant to the
award agreement or otherwise, in such circumstances as the Administrator may
approve. Any acceleration of awards will comply with applicable legal and
regulatory requirements (including, without limitation, Section 422 of the Code
with respect to ISOs). The Administrator may deem an acceleration to occur prior
to the applicable event and reinstate the original terms of an award if the
event giving rise to the acceleration does not occur. In the case of an award
that constitutes deferred compensation subject to Section 409A of the Code, the
award shall be subject to the foregoing accelerated vesting provisions;
provided, however, that as to the actual payment of the award, the terms and
conditions of the award shall continue to control to the extent that payment of
the award in connection with the Change in Control Event would result in the
award being subject to any interest, tax or penalty under Section 409A.

 

12



--------------------------------------------------------------------------------

If any option or other right to acquire Common Shares under this Plan has been
fully accelerated as required by this Plan (or is otherwise fully vested and
exercisable) but is not exercised prior to (i) a dissolution of the Company, or
(ii) an event described in this Section 7.1 that the Company does not survive,
or (iii) the consummation of an event described in Section 7.2 involving a
Change in Control Event approved by the Board, such option or right will
terminate, subject to any provision that has been expressly made by the
Administrator or the Board through a plan of reorganization approved by the
Board or otherwise for the survival, substitution, assumption, exchange or other
settlement of such option or right.

“Change in Control Event” shall mean the following for purposes of this Plan and
shall be deemed to occur if any of the following events occur:

 

  (a) Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than an employee benefit plan of the Company, or a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 15% or more of the combined voting power of the Company’s then
outstanding voting securities, provided that, no Change in Control Event shall
be deemed to occur solely because a corporation (the “seller”) owns 15% or more
of the Company’s voting securities if such ownership is only a transitory step
in a reorganization whereby the Company purchases the assets of the seller for
Company voting securities and the seller liquidates shortly thereafter;

 

  (b) A change in the Board or its members such that individuals who, as of the
later of the Effective Date (as defined below) or the date that is two years
prior to such change (the later of such two dates is referred to as the
“Measurement Date”), constitute the Company’s Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a director subsequent to the Measurement Date whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act)
shall be considered as though such person were a member of the Company’s
Incumbent Board;

 

  (c)

Consummation of a merger or consolidation with any other corporation, other than
(A) a merger or consolidation which would result in the Company’s voting
securities outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of another
entity) more than 85% of the combined voting power of the voting securities of
the Company or such other entity outstanding immediately after such merger or
consolidation,

 

13



--------------------------------------------------------------------------------

 

or (B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires 15% or more of the
combined voting power of the Company’s then outstanding voting securities; or

 

  (d) Complete liquidation of the Company or consummation of a sale or
disposition by the Company of all or substantially all of the Company’s assets.

Notwithstanding the preceding sentence, a Change in Control Event shall not be
deemed to have occurred if the “person” described in the preceding sentence is
an underwriting syndicate which has acquired the ownership of 15% or more of the
combined voting power of the Company’s then outstanding voting securities solely
in connection with a public offering of the Company’s securities. If, after any
of the events deemed to constitute a Change in Control Event occurs, the
transaction approved by the stockholders does not actually transpire, the Change
in Control Event will be retroactively deemed not to have occurred.

 

  7.2 Adjustments. Upon (or, as may be necessary to effect the adjustment,
immediately prior to): any reclassification, recapitalization, stock split
(including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation, or other reorganization; any
spin-off, split-up, or similar extraordinary dividend distribution in respect of
the Common Shares; or any exchange of Common Shares or other securities of the
Company, or any similar, unusual or extraordinary corporate transaction in
respect of the Common Shares; then the Administrator shall equitably and
proportionately adjust (1) the number and type of Common Shares (or other
securities) that thereafter may be made the subject of awards (including the
specific share limits, maximums and numbers of shares set forth elsewhere in
this Plan), (2) the number, amount and type of Common Shares (or other
securities or property) subject to any outstanding awards, (3) the grant,
purchase, or exercise price (which term includes the base price of any SAR or
similar right) of any outstanding awards, and/or (4) the securities, cash or
other property deliverable upon exercise or payment of any outstanding awards,
in each case to the extent necessary to preserve (but not increase) the level of
incentives intended by this Plan and the then-outstanding awards.

Unless otherwise expressly provided in the applicable award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Company as an entirety, the
Administrator shall equitably and proportionately adjust the performance
standards applicable to any then-outstanding performance-based awards to the
extent necessary to preserve (but not increase) the level of incentives intended
by the Plan and the then-outstanding performance-based awards.

 

14



--------------------------------------------------------------------------------

It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable legal, tax
(including, without limitation and as applicable in the circumstances,
Section 424 of the Code, Section 409A of the Code and Section 162(m) of the
Code) and accounting (so as to not trigger any charge to earnings with respect
to such adjustment) requirements.

Without limiting the generality of Section 4.4, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.2, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.

Upon the occurrence of any of the following: any merger, combination,
consolidation, or other reorganization; any exchange of Common Shares or other
securities of the Company; a sale of all or substantially all the business,
stock or assets of the Company; a dissolution of the Company; or any other event
in which the Company does not survive (or does not survive as a public company
in respect of its Common Shares); then the Administrator may make provision for
a cash payment in settlement of, or for the assumption, substitution or exchange
of any or all outstanding share-based awards or the cash, securities or property
deliverable to the holder of any or all outstanding share-based awards, based
upon, to the extent relevant under the circumstances, the distribution or
consideration payable to holders of the Common Shares of the Company upon or in
respect of such event. The Administrator may adopt such valuation methodologies
for outstanding awards as it deems reasonable in the event of a cash or property
settlement and, in the case of options, stock appreciation rights or similar
rights, but without limitation on other methodologies, may base such settlement
solely upon the excess (if any) of the per share amount payable upon or in
respect of such event over the exercise or base price of the award.

 

8. Amendment and Termination of Plan and Awards.

Except as otherwise provided below, the Board may amend or terminate this Plan
at any time and in any manner. No amendment or termination of the Plan or
amendment of any outstanding award agreement shall deprive in any material
respect the holder, without the consent of the holder, of any of his or her
rights or benefits under or with respect to the award. Stockholder approval for
an amendment shall not be required unless stockholder approval of the amendment
is required as a matter of applicable law or listing agency rule. Adjustments
contemplated by Section 7 shall not be deemed to constitute a change or
amendment requiring stockholder approval or the consent of award holders. As
contemplated by the last sentence of Section 4.3, the Board shall not reprice
any option or SAR (other than an adjustment pursuant to Section 7) without
stockholder approval of the repricing.

 

9. Effective Date; Stockholder Approval.

This Plan shall be effective as of the date of its approval by the Board (the
“Effective Date”), subject to the approval of this Plan by the requisite vote of
stockholders at the Company’s 2007 annual meeting of stockholders.

 

15



--------------------------------------------------------------------------------

10. Legal Matters.

 

  10.1 Compliance and Choice of Law; Severability. This Plan, the granting and
vesting of awards under this Plan and the issuance and delivery of Common Shares
and/or the payment of money under this Plan or under awards granted hereunder
are subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal securities and
banking laws) and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith. Any securities delivered under this Plan
shall be subject to such restrictions as the Company may deem necessary or
desirable to assure compliance with all applicable legal requirements. This
Plan, the awards, all documents evidencing awards and all other related
documents shall be governed by, and construed in accordance with the laws of the
state of incorporation of the Company. If any provision shall be held by a court
of competent jurisdiction to be invalid and unenforceable, the remaining
provisions of this Plan shall continue in effect.

 

  10.2 Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Common
Shares, under any other plan or authority.

 

  10.3 No Employment Contract. Nothing contained in this Plan (or in any other
documents relating to this Plan or to any award) shall confer upon any Eligible
Person or other participant any right to continue in the employ or other service
of the Company or constitute any contract or agreement of employment or other
service, nor shall interfere in any way with the right of the Company to change
such person’s compensation or other benefits or to terminate the employment of
such person, with or without cause.

 

  10.4 Construction. This Plan shall be construed and interpreted to comply with
Section 409A of the Code.

 

  10.5 Recoupment of Awards. Notwithstanding any other provision herein or in
any award agreement, awards granted or paid under this Plan shall be subject to
recoupment by the Company pursuant to the Beckman Coulter, Inc. Policy on
Recoupment of Compensation.

 

16



--------------------------------------------------------------------------------

APPENDIX A

PERFORMANCE-BASED BUSINESS CRITERIA

The business criteria in Section 5.2 of the Plan shall have the meanings set
forth below, in each case as reported in the earnings releases of the Company or
applicable subsidiary, division, segment, or unit (“earnings releases”).

Accounts/Receivable Months Sales Outstanding means trade accounts receivable
(net of reserves) divided by latest historical months Sales.

Debt means all accounts classified as such in the financial statements.

Debt to EBITDA means the ratio of Debt to EBITDA.

EBIT means Net Earnings before interest expense and taxes, which may be adjusted
for special charges, if any.

EBITDA means Net Earnings before interest expense, taxes, depreciation and
amortization, which may be adjusted for special charges, if any.

EPS means Net Earnings divided by the weighted average number of common shares
outstanding. The shares outstanding may be adjusted to include the dilutive
effect of stock options, restricted stock and other dilutive financial
instruments as required by generally accepted accounting principles.

EVA means operating profit after tax (OPAT) (which is defined as Net Earnings
after tax but before tax adjusted interest income and expense and goodwill
amortization), less a charge for the use of capital (average total capital as
such term is used below under “Return on Capital”). Net Earnings may be adjusted
for special charges and acquisition activity costs, if any. The charge for
capital is the percentage cost of capital times the average total capital. The
cost of capital is the weighted average cost of capital as calculated for the
Company.

Expense Reduction means reduction in actual expense or an improvement in the
expense to Sales ratio compared to a target or prior year actual expense to
Sales ratio, which may be adjusted for special charges, if any.

Free Cash Flow means net cash from operating activities as defined in the
statement of cash flows less spending on capital expenditures.

Gross Margin means Revenue minus cost of good sold, divided by Revenue.

Interest Coverage means the ratio of EBITDA to interest expense. Net Earnings
may be adjusted for special charges.

Inventory means raw materials, work-in-progress, parts, and finished goods that
are considered to be part of the business’ assets.

Inventory Turns means the ratio of total cost of goods sold on a historical
basis to average net inventory. This ratio may be adjusted for special charges,
if any.

 

17



--------------------------------------------------------------------------------

Net Earnings means the difference between total Sales and total costs and
expenses, including income taxes.

Operating Income means Sales minus cost of goods sold and operating expenses.

Operating Cash Flow means the net cash provided by operating activities less net
cash used by operating activities as shown on the statement of cash flows. The
numbers relating to the foregoing may be adjusted for special charges, if any.

Pre-Tax Margin means the ratio of earnings before income taxes to Sales.
Earnings may be adjusted for special charges for comparative purposes.

Return on Assets means the ratio of Net Earnings to total average assets
including goodwill. Earnings may be adjusted for special charges and goodwill
amortization for comparative purposes.

Return on Capital/Return on Invested Capital means (Earnings before interest
expense but after taxes) divided by (total assets less cash less current
liabilities)

Return on Equity means Net Earnings divided by average total equity. Net
Earnings may be adjusted for special charges, if any.

Sales/Revenue means sales, service and rental income from third parties net of
discounts, returns and allowances.

Stock Price Appreciation means an increase, or an average annualized increase,
in the stock price or market value of the Common Stock of the Company after
purchase of, or the date of grant of, an award or above a specified stock price.

Working Capital Improvement means the net change in current assets less current
liabilities over the applicable period or the reduction in the current ratio
(current assets divided by current liabilities), excluding changes in cash and
cash equivalents, and current deferred income taxes.

 

18